Citation Nr: 0611794	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04- 17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel








INTRODUCTION

The appellant is a veteran who served or active duty from 
August 3, 1983 to November 8, 1983.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2004, 
the veteran failed to report for a personal hearing at the 
RO, scheduled at his request.

In a July 2003 letter and in a statement accompanying his May 
2004 substantive appeal, the veteran appears to be seeking 
service connection for low back and leg disorders.  Such 
matters are referred to the RO for appropriate action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), and the regulations implementing it apply 
in the instant case.  Furthermore, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.§ 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the instant case the appellant was not notified 
of the criteria for establishing a disability rating or 
effective dates of awards.  Since the case is being remanded 
anyway, the RO will have opportunity to correct such notice 
deficiency.  

The Board is also of the opinion that further development of 
the record is required to satisfy VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  See 38 C.F.R. § 3.159 (2005).

In December 2002 and February 2003, the veteran submitted VA 
Forms 21-4142 authorizing the release of information 
pertaining to his claim.  Among these were authorizations for 
records from two physicians, R.F. and D.S., who evaluated him 
in April 1987, and in April and May 1992.  In addition, a 
Social Security Administration (SSA) determination of record 
noted that the veteran had a history of schizophrenia, and 
that reports from Drs. R.F. and D.S. were considered.  
Treatment records/reports from Drs. R. F. and D.S. are not 
associated with the claims file.  Such records would predate 
any postservice medical records currently associated with the 
claims file, may contain medical history information 
pertinent to the instant claim, are constructively of record, 
and VA is obliged to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Moreover, the veteran was released from active service after 
3 months because of his inability to adjust to military life 
(he was not able to master military subjects even after 
remedial training).  Service personnel records note that he 
could not handle the stress of service, primarily mental, and 
suggested mental hygiene consult.  Notably, the veteran 
waived a separation examination.  There is no competent 
(medical opinion) evidence as to whether his current 
psychiatric disability may be related to his "mental" 
problems in service.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the rating of psychiatric 
disability and effective date of awards in 
accordance with the guidelines of the 
Court in Dingess/Hartman, supra. 

2.  The RO should secure from SSA copies 
of the above-cited physicians' [Drs. R.F. 
& D.S.] reports/records that were 
considered in conjunction with that 
agency's determination on the veteran's 
claim for benefits.  If such records are 
not available from SSA, the RO should seek 
them from the physicians themselves (with 
the veteran's assistance, i.e., furnishing 
any necessary authorization forms).   .  

3.  The RO should then arrange for the 
appellant to be examined by a psychiatrist 
to ascertain the nature and likely 
etiology of his psychiatric disability.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination. The examiner should determine 
the most appropriate diagnosis for the 
veteran's current psychiatric disability, 
and opine whether it is at least likely as 
not that such disability had its onset in, 
or is otherwise related to, his military 
service (to include "mental" problems he 
exhibited prior to discharge.  The 
examiner should explain the rationale for 
the opinions.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






